             Case 3:20-cv-05676-BHS Document 12 Filed 09/15/20 Page 1 of 3




 1                                                           HONORABLE BENJAMIN H. SETTLE

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
 8                     WESTERN DISTRICT OF WASHINGTON AT TACOMA

 9

10   ZOOMINFO TECHNOLOGIES, LLC
11                                 Plaintiff,           NO. 3:20-cv-05676-BHS
12         vs.                                          DEFENDANT BY APPOINTMENT ONLY,
                                                        INC.’S CORPORATE DISCLOSURE
13   BY APPOINTMENT ONLY, INC.                          STATEMENT
14                                 Defendant.
15

16                              CORPORATE DISCLOSURE STATEMENT
17          Pursuant to Federal Rule of Civil Procedure 7.1 and Local Rule 7.1 of the Western
18   District of Washington and to enable Judges and Magistrate Judges to evaluate possible
19   disqualification or recusal, the undersigned counsel for By Appointment Only, Inc. in the
20   above captioned action certifies that the following are parents, trusts, subsidiaries and/or
21   affiliates of said party that have issued shares or debt securities to the public or own more than
22   ten (10) percent of the stock of the following: None.
23

24

25

26
                                                                         GORDON REES SCULLY
     DEFENDANT BY APPOINTMENT ONLY, INC.’S
     CORPORATE DISCLOSURE STATEMENT -1                                   MANSUKHANI, LLP
     (Case No. 3:20-cv-05676-BHS)                                        701 Fifth Avenue, Suite 2100
                                                                         Seattle, WA 98104
                                                                         Telephone: (619) 230-7768
                                                                         Facsimile: (206) 689-2822
            Case 3:20-cv-05676-BHS Document 12 Filed 09/15/20 Page 2 of 3




 1   Dated: September 15, 2020             GORDON REES SCULLY MANSUKHANI,
                                           LLP
 2
                                           By:     s/ Richard P. Sybert
 3                                               Richard P. Sybert, WSBA #8357
 4
                                           By:      s/ Allen W. Estes, III
 5                                               Allen W. Estes III, WSBA #34526
                                                 701 Fifth Avenue, Suite 2100
 6                                               Seattle, WA 98104
                                                 Phone: (619) 230-7768
 7                                               Fax: (206) 689-2822
                                                 rsybert@grsm.com
 8                                               aestes@grsm.com
 9                                           Attorneys for Defendant By Appointment
                                             Only, Inc.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
                                                             GORDON REES SCULLY
     DEFENDANT BY APPOINTMENT ONLY, INC.’S
     CORPORATE DISCLOSURE STATEMENT -2                       MANSUKHANI, LLP
     (Case No. 3:20-cv-05676-BHS)                            701 Fifth Avenue, Suite 2100
                                                             Seattle, WA 98104
                                                             Telephone: (619) 230-7768
                                                             Facsimile: (206) 689-2822
             Case 3:20-cv-05676-BHS Document 12 Filed 09/15/20 Page 3 of 3




 1
                                     CERTIFICATE OF SERVICE
 2
           I hereby certify that on September 15, 2020, I electronically filed the foregoing document
 3
     entitled with the Clerk of the Court using the CM/ECF system which will send notification of
 4
     such filing to the following registered participants:
 5
           Darin Sands
 6         dsands@bradleybernsteinllp.com
 7
           Heidi Bradley
 8         hbradley@bradleybernsteinllp.com

 9
            Dated: September 15, 2020.
10

11
                                                  s/ Christine F. Zea
12                                                Christine F. Zea, Legal Assistant

13

14

15

16

17

18

19

20

21

22

23

24

25

26
                                                                        GORDON REES SCULLY
     DEFENDANT BY APPOINTMENT ONLY, INC.’S
     CORPORATE DISCLOSURE STATEMENT -3                                  MANSUKHANI, LLP
     (Case No. 3:20-cv-05676-BHS)                                       701 Fifth Avenue, Suite 2100
                                                                        Seattle, WA 98104
                                                                        Telephone: (619) 230-7768
                                                                        Facsimile: (206) 689-2822
